In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Strauss, J.), entered May 31, 2002, which, upon a jury verdict on the issue of liability, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff’s contention that the Supreme Court should have charged the jury with certain provisions of the Administrative Code of the City of New York (hereinafter the Building Code) which were in effect in 1938, is unpreserved for appellate review (see Frumusa v Weyer Constr., 245 AD2d 416, 417 [1997]; Saleh v Sears, Roebuck & Co., 119 AD2d 652, 653 [1986]; Rossetti v Campanella, 118 AD2d 552, 553 [1986]). In any event, the plaintiff failed to submit sufficient proof to establish when the subject stairway was constructed. Thus, she failed to establish the applicability of different versions of the Building Code (see Sparrock v City of New York, 219 AD2d 705, 706 [1995]; Ross v Manhattan Chelsea Assoc., 194 AD2d 332, 333 [1993]; Montoya v Vasquez, 185 AD2d 875 [1992]). Accordingly, the Supreme Court properly declined to include any provisions of the Building Code in its charge to the jury.
In light of the foregoing, the plaintiffs remaining contentions have been rendered academic. Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.